Case 1:20-mc-00107-CRC Document 3 Filed 10/14/20 Page 1of3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YANPING CHEN
2122 21% Road North
Arlington, Virginia 22201,
Plaintiff,

V.

FEDERAL BUREAU OF INVESTIGATION
935 Pennsylvania Avenue NW
Washington, DC 20535,

U.S. DEPARTMENT OF JUSTICE
950 Pennsylvania Avenue NW
Washington, DC 20530,

U.S. DEPARTMENT OF DEFENSE
The Pentagon
Washington, DC 20301,

and

U.S. DEPARTMENT OF HOMELAND SECURITY
245 Murray Lane SW
Washington, DC 20528,

Defendants.

 

Case No: 20-MC-344

Civil Action 18-CV3074
(pending in the District of Columbia)

DECLARATION OF STEPHEN J. RHOADS

I, Stephen J. Rhoads, pursuant to 28 U.S.C. § 1746, declare and state as follows:

1. I am an adult and resident of Fredericksburg, Virginia.
2. I have personal knowledge of the matters related below.
3. I submit this declaration in support of my motion to quash the subpoena served on

T-Mobile by Plaintiff Yanping Chen in Chen vy. Federal Bureau of Investigation, et al., Case No.

18-cv-3074 (CRC) (D. District of Columbia), on or about September 30, 2020.

 
Case 1:20-mc-00107-CRC Document 3 Filed 10/14/20 Page 2 of 3

4, I am on active duty in the U.S. Army. I am a technical expert in aviation
maintenance and project management and am stationed in Richmond, Virginia.

5. From approximately 2009 to 2014, I worked part-time at the University of
Management and Technology (““UMT”). My work at UMT consisted of recruiting
servicemembers and veterans for the school.

6. At no time relevant to Ms. Chen’s lawsuit did my official duties and
responsibilities include conducting criminal or counter-intelligence investigations, assisting law
enforcement, or maintaining records of criminal, counterintelligence, or law enforcement
investigations. I did not participate in the FBI’s searches of Ms. Chen’s home and office in
December 2012. My official duties and responsibilities have never included immigration issues
or maintaining immigration or citizenship records.

7. When Ms. Chen served me with a subpoena in April of this year, I was directed
by my employer, the U.S. Department of Defense (“DOD”), to produce only personal capacity
records. It was and is my understanding that DOD has or will be responding to Ms, Chen’s
discovery request for my official capacity records.

8. My cell phone is my personal device. It is not DOD property, and DOD does not
subsidize or help pay for the phone’s expense. I pay for the phone myself.

9, I use my cell phone for all of my regular, day-to-day communications, including,
as permitted, my official, U.S. military communications. I do not have a land line.

10. The records Ms. Chen seeks through her subpoena to T-Mobile include records of
my calls and texts to and from my wife, children, parents, siblings, other family members,

H

//

 
Case 1:20-mc-00107-CRC Document 3 Filed 10/14/20 Page 3 of 3

friends, neighbors, supervisors (including U.S. Army Flag officers), subordinates, co-workers,
health care providers, financial advisors, attorneys, and clergy, among countless others,
I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge. Executed on October 13 , 2020 in Fredericksburg, Virginia.

  
   
   

tale
4

By:

 

Stephen J. Rhoads

 
